              Case 2:21-cv-00338-JLR Document 11 Filed 04/09/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          ROTHSCHILD BROADCAST                           CASE NO. 21-0338JLR
            DISTRIBUTION SYSTEMS, LLC,
11                                                         ORDER GRANTING
                                  Plaintiff,               STIPULATED MOTION
12                 v.

13
            SYNOLOGY AMERICA CORP.,
14
                                  Defendant.
15
            Before the court is the parties’ stipulated motion to extend the deadline for
16
     Defendant Synology America Corporation (“Synology”) to “answer, move or otherwise
17
     respond to the [c]omplaint in this action” to May 10, 2021. (Mot. (Dkt. # 10).) The
18
     parties state this additional time is to allow Synology to investigate the allegations in
19
     //
20
     //
21
     //
22


     ORDER - 1
              Case 2:21-cv-00338-JLR Document 11 Filed 04/09/21 Page 2 of 2




 1   the complaint. (Id.) The parties’ stipulated motion (Dkt. # 10) is GRANTED. Synology

 2   shall respond to the complaint on or before May 10, 2021.

 3         Dated this 9th day of April, 2021.

 4

 5                                                  A
                                                    JAMES L. ROBART
 6
                                                    United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
